DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Applicant’s amendment of 25 April 2022 is acknowledged. Claim 1 is amended. Claims 1-3 are pending. Amended drawings on page 1 of 25 April 2022 is acknowledged.
Drawings
The drawings are objected to under 37 CRF 1.93(a). The drawings must show every feature of the invention specified in the claims. Therefore, the “attachment means” as recited in claim 1 line 9 and claim 2 line 1, arm sections as recited in claim 1 line 5 must be shown or the feature(s) canceled from the claims. No new matter should be entered. 
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter. See 37 CFR 1.75(d)(1) and MPEP § 608.01(o). Correction of the following is required:
The scope of the “arm sections” are not included in the specification.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that use the word “means” or “step” but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function.  Such claim limitations are: "attachment means for fixedly securing the shields". Claim 1 line 9 sets forth the recitation “attachment means for fixedly securing the shields”, which invoked 112f because it recites a means plus function without sufficient structure in the claim. Claim 2 line 1 sets forth the term “attachment means”, which did not invoke 112f because there is structure defined in the claim (screws).
For claim 1, the corresponding/equivalent structure is defined on page 3 line 10 of the specifications, where the attachment means are screws to attach to the shields.
For claim 2, the claim limitation is not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof. If applicant intends to have these limitations interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation(s) does/do not recite sufficient structure, materials, or acts to perform the claimed function.
Claim Objections
Claim 1 is objected to because of the following informalities:  
Claim 1 line 8, “transparent shields” should read “a plurality of transparent shields”;
Claim 1 line 13, “the shields” should read “the transparent shields” to maintain consistency of terminology throughout the claim set.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-3 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, regards as the invention.
Claim 1 recites the limitation “attachment means for fixedly securing the shields” in line 9. There is insufficient antecedent basis for this limitation in the claim. The recitation should read “an attachment means for fixedly securing the shields”. 
Claim 1 recites the limitation " the arm sections " in line 5. There is insufficient antecedent basis for this limitation in the claim. The recitation should read “a plurality of arm sections”.
Claim 1 is rejected as being indefinite or failing to particularly point out and distinctly claim the meaning of “arm sections” in line 5. Examiner notes that the description of the arm sections is not provided in the specifications. Applicant is respectfully advised to clarify the structure of the arm sections.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 are rejected under 35 U.S.C. 103 as being unpatentable over Harris (US 5479658) in view of Noordzij et al. (US 10281241 B2). Harris discloses the invention substantially as claimed. 
Regarding Claim 1, Harris discloses a facemask (10) for a helmet (12), said facemask comprising: a lower facemask section (26) having a plurality of guard bars configured to extend across (16) and down (14) the lower facemask section; 
a plurality of frame members (58);
a plurality of shields (34) provide protection from outside impact to the lower part of the face of a wearer of the helmet (col 3 lines 18-20, where once the bolts 56 are tightened, the bars 14 and the strap 58 are secured to the face mask cover and face mask to resist impact as a unit as functionally described in col 1 lines 64-66); and 
attachment means (56) for fixedly securing the shields within the internal slots (see annotated Fig. below) of each frame member (col 3 lines 30-34), wherein with the shields located within the internal slots of the frame members, the lower facemask section is covered (Fig. 7, where covers 34 cover sections in the lower areas of the facemask).

    PNG
    media_image1.png
    515
    597
    media_image1.png
    Greyscale

Harris fails to directly disclose each of the frame members having upstanding arm sections and internal slots which are inset within the arm members, the frame members being attached to more than one of the plurality of guard bars extending across and down the lower facemask section; a plurality of transparent shields located in the internal slots which are inset in the arm sections of the frame members, whereby the shields are configured to be inserted into said internal slots inset within the arm members.
Noordzij teaches a helmet with each of the frame members having upstanding arm sections and internal slots which are inset within the arm members (see annotated Fig. 8 with arm members below), the frame members being attached to more than one of the plurality of guard bars extending across and down the lower facemask section (see annotated Fig. 8 below, where hinges 22a are pairs and are mounted to the first and third guard bars and also mounted down a second guard bar of the lower facemask); a plurality of transparent shields (col 5 lines 10-13, where panels 24a-c are comprised of a polycarbonate material; examiner notes that polycarbonate can be made into a clear material sheet) located in the internal slots which are inset in the arm sections of the frame members (col. 2 lines 7-13, where the frame portions are rotatably coupled by one or more hinges and the frame is coupled to at least a portion of at least one panel), and whereby the shields are configured to be inserted into said internal slots inset within the arm members (col. 2 lines 1-6, where the frame portions are rotatably coupled by one or more hinges and the frame is coupled to at least a portion of at least one panel).

    PNG
    media_image2.png
    548
    583
    media_image2.png
    Greyscale

It would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to modify the frame members of Harris to include upstanding arm sections and internal slots which are inset within the arm members, as taught by Noordzij, in order to better secure the attachment points from the shields to the frame members.
It would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to modify the loop straps 58 of Harris with hinges 22a, as taught by Noordzij, to maintain the rigidity of the shield in an engaged position and secure the shield (col 7 lines 12-15); examiner notes that once the loop straps 58 of Harris is modified by a pair of hinges 22a of Noordzij, a frame member is then configured to span across a bar to attach at more than one location, or attach at points between two different bars.
It would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to modify the shields of Harris to be transparent, as taught by Noordzij, in order to maintain the ability to stop the impact of foreign objects such as material fragments while maintaining visibility; to place the transparent shields in the internal slots which are inset in the arm sections of the frame members in order to removably attach and replace a damaged shield (col 4 lines 62-66); and to insert the shields into said internal slots inset within the arm members, as taught by Noordzij, in order to better secure the shields.
Regarding Claim 2, the combination of Harris and Noordzij discloses the invention of claim 1. 
The combination further discloses wherein the attachment means comprises screws (Harris, bolts 56, where the bolts are an equivalent fastener to a screw because of its spirally grooved solid cylinder).
Regarding Claim 3, the combination of Harris and Noordzij discloses the invention of claim 1. 
The combination further discloses wherein the plurality of frame members comprises a center frame member, a left frame member, and a right frame member (Harris, see annotated Fig. 3 below of frame members’ locations).

    PNG
    media_image3.png
    515
    674
    media_image3.png
    Greyscale

Response to Arguments
Applicant's arguments filed 25 April 2022 regarding 35 USC 103 rejection (see page 4-6 of REMARKS) have been fully considered but they are not persuasive. Applicant arguments appear to be directed to the amended limitation, in which additional consideration and re-interpretation has been given for a new grounds of rejection, as stated above.  
Regarding claim 1, arguments are rejected under 35 USC § 103 (see page 4-5 of REMARKS): 
Applicant Remarks: Applicant asserts that the primary reference, Harris, does not disclose the facemask configuration. 
Examiner respectfully disagrees because Harris in view of Noordzij discloses the claimed invention.
Applicant Remarks: Applicant asserts that the Harris reference uses straps that can become separate from its frame members, would be unable to remain intact, and difficult to install. Applicant asserts that the Harris reference does not teach upstanding arm sections and internal slots that are inset within the arm sections. 
Examiner respectfully disagrees because Noordzij teaches arm sections and internal slots that are inset within the arm sections (see 103 rejection above). Additionally, claim 1 recites “arm sections” and “arm members”, and such a limitation lacks detailed support in the instant application. Also, such limitation renders the claim indefinite since it is not clear what structural limitation applicant intends to cover since it is nowhere stated what is meant by “arm sections”. Claims 2-3 depend from claim 1 and are likewise indefinite. 
Applicant Remarks: Applicant asserts that the instant application provides long term protection from outside impact to the lower part of the face of the wearer of the helmet when the shields are inserted into the slots. 
Examiner rejects the limitations of this claim because it is taught by Noordzij as referenced in the rejection above.
Applicant Remarks: Applicant asserts that the frame members have arm members that are upstanding sections with internal slots. Applicant asserts that Harris does not disclose this. 
Examiner rejects the limitations of this claim because it is taught by Noordzij as referenced in the rejection above.
Conclusion12.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to GIAO QUYNH THANH HOANG whose telephone number is (571)272-7557. The examiner can normally be reached Monday-Thursday, 8 am - 4 pm MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoa Huynh can be reached on 571-272-4888. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/G.Q.H./Examiner, Art Unit 3732                                                                                                                                                                                                        
/KATHARINE G KANE/Primary Examiner, Art Unit 3732